1 ManagementPresentation May 2 Disclaimer These slides contain (and the accompanying oral discussion will contain) “forward-looking statements” within the meaning ofthe Private Securities Litigation Reform Act of 1995. Such statements involve known and unknown risks, uncertainties andother factors that could cause the actual results of Ply Gem Holdings, Inc. (the “Company”) to differ materially from the resultsexpressed or implied by such statements, including general economic and business conditions including pricing pressures andchanges in material and energy costs, conditionsaffecting the industries served by the Company and its subsidiaries,conditions affecting the Company’s customers and suppliers, competitor responses to the Company’s products and services,the overall market acceptance of such products and services, the identification, completion and integration of acquisitions andother factors disclosed in the Company’s periodic reports filed with the Securities and Exchange Commission. Consequentlysuch forward looking statements should be regarded as the Company’s current plans, estimates and beliefs. The Companydoes not undertake and specifically declines any obligation to publicly release the results of any revisions to these forward-looking statements that may be made to reflect any future events or circumstances after the date of such statements or toreflect the occurrence of anticipated or unanticipatedevents. 3 Agenda •Agenda •Pl Gem Company OverviewMarket Update •Amendment Overview •Closing Remarks and Public Q&A •Private Supplement •Closing Remarks and PrivateQ&A Bob Louzan UBS Investment Bank Gary Robinette President and CEO, Ply Gem Holdings, Inc. Shawn Poe Chief Financial Officer, Ply Gem Holdings, Inc. Gary Robinette Gary Robinette Shawn Poe 4 Gary Robinette President and ChiefExecutive Officer •CEO since October 2006 •Prior to Ply Gem, Mr. Robinette served as Executive Vice President and COO at Stock Building Supply since 1998 •Mr.
